Appeal by defendant from an order of the Supreme Court, Westchester County, entered March 19, 1975, which granted that branch of plaintiff’s motion which sought a preliminary injunction, inter alia to enjoin defendant from enforcing the judgment in Action No. 2 pending determination of the plenary action herein. Order affirmed, with $50 costs and disbursements. Under the circumstances of this case it cannot be said that Special Term abused its discretion. Hopkins, Acting P. J., Latham, Christ, Titone and Hawkins, JJ., concur.